     ___________________________________________________________________________)

                Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 1 of 20



 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   SUNETHRA MURALIDHARA, ESQUIRE
     Nevada Bar No. 13549
 3   Email: russ@wrnllawlv.com
             smuralidhara@wmllawlv corn                          .



 4   WRIGHT MARSH & LEVY
     300 5. Fourth Street
 5   Suite 701
     Las Vegas, NV 89101
 6   Phone: (702) 382-4004
     Fax: (702) 382-4800
 7   Attorneys for Jan Rouven Fuechtener

 8

 9                                                       UNITED STATES DISTRICT COURT

10                                                                   DISTRICT OF NEVADA

11

12   UNITED STATES OF AMERICA,                                                  )
                                                                                )   CASE NO. 2:16-CR-00100-GMN-CWH
13                Plaintiff,                                                    )
                                                                                )   DEFENDANT’S RENEWED MOTION
14                              vs.                                             )   TO CONTINUE SENTENCING
                                                                                )   (EXPEDITED REVIEW REQUESTED)
15   JAN ROUVEN FUECHTENER,
                                                                                )
16                Defendant.                                                    )
17

18                The defendant, Jan Rouven Fuechtener, by and through his attorneys of record, RUSSELL

19   E. MARSH, ESQUIRE, and SUNETHRA MURALIDHARA, ESQUIRE, WRIGHT MARSH &

20   LEVY, renews his motion asking this Court to vacate the currently scheduled sentencing hearing set

21   for Thursday, February 21, 2019 at 9:00 a.m., and set it to a date and time convenient to this Court

22   but no sooner than ninety (90) days from the current sentencing date. In support of this motion, Mr.

23   Fuechtener submits the following memorandum of points and authorities, and also submits a

24   declaration of counsel to the Court ex parte for review in camera. Mr. Fuechtener requests that the

25   Court consider this motion on an expedited basis due to the upcoming sentencing date.

26                                                                         BACKGROUND

27                On November 1, 2018, this Court approved Mr. Fuechtener’s request for a substitution of

28   attorney, and attorneys from the law firm of Wright Marsh & Levy entered their appearances in this


     i. I3EBI3IE PLEAD-2019 joE Ui/I REVLOVED ill/V (‘OVIINIJESENIENCM’G
                Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 2 of 20



 1   case. (ECF No. 308, 309.) This was at least the fifth law firm to enter an appearance for Mr.

 2   Fuechtener.

 3                 At status hearing the same day, the Court rescheduled the sentencing to February 21, 2019.

 4   (ECF No. 306.) Sentencing had previously been scheduled for November 14, 2018. (ECF No.298.)

 5   The Court noted that “we’re going to set a firm sentencing date.” (çç 11/1/18 Transcript, attached

 6   as Exhibit A, p.?.) The Court continued, “we’re running out of attorneys here. It looks like a bar

 7   conference in here.                   .   .   .“   (Id. at 8.) Mr. Marsh, noting he had discussed the matter with AUSA
 8   Roohani, asked for a date in “early to mid-February,” estimating that would give sufficient time

 9   given the amount of material that needed to be reviewed. (Id.) AUSA Roohani did not object,

10   asking only that any expert reports be provided 30 days before sentencing. She asked for a firm date,

11   stating “enough is enough.” (Id. at 8-9.) The Court agreed, and originally set sentencing for

12   February 14, 2019, but moved it one week, because that is Valentine’s Day. (Id. at 9.) The Court

13   noted in its Minute Order that the February 21st setting was a “FIRM DATE” (Id; emphasis in

14   original).’

15                 On January 25, 2018, almost four weeks before the scheduled sentencing date, Mr.

16   Fuechtener filed a Motion to Continue Sentencing (ECF No. 314). This motion pointed out that

17   defense counsel had not received the file from previous counsel until five weeks after they were

18   retained, and that they needed to review the voluminous transcripts from trial and motions hearings.

19   (ECF No. 314 at 2.) The motion also indicated that counsel had retained several consultants and

20   experts, some of whom were unavailable to meet with Mr. Fuechtener until February 2019. (Id.)

21   The motion stated that co-counsel Ms. Muralidhara had a murder trial scheduled to begin on

22   February 11, 2019, ten days before sentencing. (Id. at 3.) The motion noted that the government did

23   not oppose a continuance of one week but opposed a longer extension because the case agent would

24   be unavailable. (Id.) Finally, defense counsel offered to provide additional information in support

25   of the request for continuance to the Court under seal for ex parte in camera review. (Id.)

26

              The Order setting sentencing for November 14, 2018, had also noted that this was a firm
28   sentencing date and that “no further requests for continuance will be granted without a showing
     of good cause.” (ECF No. 298.)

     .1 1)ElBIE I’IFID-2019 J(!I- UN? RENEJVI1)f/N (‘O,VI]A(1ESIVIi,V(’I,VG
     ___________________________
               Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 3 of 20



 1               On January 31, 2019, the Court issued a Minute Order denying the motion for a continuance,
 2   finding that “the explanation provided in support of the request is insufficient to warrant a

 3   continuance.” (ECF No. 315.) Mr. Fuechtener brings this renewed motion in an effort to meet that
 4   burden.”2
 5                                                                     ARGUMENT

 6               A defendant may move to continue his or her sentencing hearing. United States v. Peden,

 7   891 F.2d 514, 519 (5th Cir. 1989). Sentencing in federal courts is governed by, among other things,
 8   Rule 32 of the Federal Rules of Criminal Procedure. Rule 32(b)(2) provides that the court may
 9   change any time limits under the rule “for good cause.” Fed. R. Crim. P. 32(b)(2). One court has
10   analogized this standard to the definition of good cause under the civil rules, holding that “[p]roperly
11   construed, ‘good cause’ means that scheduling deadlines cannot be met despite a party’s diligent
12   efforts.” United States v. Chapman, 2016 WL 1132509, *3 (D.N.M. 2012). In Chapman, the Court
13   granted the request to continue the sentencing hearing, because the defendant was              facing a
14   significant sentence with U.S. Probation recommending a 10-year sentence, and the defendant
15   needed additional time to obtain a psychological report in support of her argument for a variance.
16   Likewise, in this case the Defendant needs additional time to consult with experts to make an
17   argument in favor of a variance. The Defendant faces a Guidelines range of over 20 years, though

18   he may argue for a sentence as low as 5 years under his Plea Agreement. In addition, defense
19   counsel have significant scheduling conflicts that will interfere with their ability to prepare for
20   sentencing under the current schedule.
21                Since they were retained in November, 2018, defense counsel have worked diligently to
22   prepare for sentencing. The have made seven visits to meet with Mr. Fuechtener at the Nevada
23   Southern Detention Center in Pahrump, Nevada, where he is detained. As set forth in more detail
24   in the Declaration of Counsel submitted in camera, counsel have already spent more than 100 hours
25
26               2
              Upon reviewing the Minute Order, defense counsel immediately ordered the transcript
     of the hearing on November 1, 2018, on an expedited basis, so that counsel had an accurate
27
     account of the Court’s comments at that hearing. The filing on this motion has been delayed
28   while counsel obtained that transcript from the court reporter. The transcript was received by
     counsel on February 5, 2019, at 5:24 p.m. A copy of the transcript is attached as Exhibit A.

     I j)EBBIE I’LLAD-20/9 ft/C UN! RENE$VEDflN CONY/NUN SEN TENCING
                Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 4 of 20



 1   on this matter and will require at least that much time and additional visits with their client to prepare
 2   the sentencing memorandum in this case. Further, as mentioned in Mr. Fuechtener’s previous
 3   motion, new defense counsel did not receive the file in this matter from previous counsel until five
 4   weeks after they were retained. Defense counsel have been required to review that file, which

 5   includes discovery, as well as (1) the transcripts from the aborted bench trial and plea colloquy; (2)

 6   transcripts of five days of hearings on a motion to withdraw plea; (3) the Plea Memorandum; and

 7   (4) several drafts of the Presentence Investigation Report (PSR). The file in this matter obtained

 8   from previous counsel takes up three banker’s box, and the transcripts alone total over 1,000 pages.
 9                 Mr. Fuechtener has also retained a sentencing consultant who is working with counsel on this

10   matter. That consultant has met with counsel three times since December 2018, including once with
11   the client.             Because of the consultant’s busy schedule, he has been unable to meet with Mr.
12   Fuechtener for the extended time necessary until this month. The consultant has been engaged to
13   assist in the sentencing in ten other cases, including one in this District, and participated in three
14   sentencing hearings in January 2019 alone. The sentencing consultant is a crucial member of the

15   defense team in preparing for sentencing. He is scheduled to meet with Mr. Fuechtener for two days

16   this month.

17                 Mr. Fuechtener and his counsel have also retained two additional experts who were also
18   unavailable to meet with Mr. Fuechtener until February 2019. One expert is scheduled to visit with
19   Mr. Fuechtener on February 8, 2019, and will need time to prepare his report for possible use at
20   sentencing. Those experts are necessary to rebut certain allegations and arguments in the draft PSR

21   and to support Mr. Fuechtener’s arguments for a variance.3
22                 In addition, defense counsel have significant unavoidable scheduling conflicts have interfered

23   with and will continue to impede their ability to prepare for sentencing in this matter.                Ms.
24   Muralidhara is scheduled to appear as co-counsel in State v. Robinson, Case No, C-18-329399-1,
25   a murder trial that is scheduled to begin February 11, 2019, and to last at least seven days, longer if
26
27
              The Court has also required that Mr. Fuechtener provide any reports of experts to be
28   used at sentencing to the government 30 days prior to sentencing. (ECF No. 306.) The
     additional time requested herein will also be necessary to meet this time schedule.

     i. I)E13BIE ILEAIJ-2019 FUE (fill RENEWEI)([lN C   NlTh’UF SENGINCING
               Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 5 of 20



 1   the sentencing phase is necessary. Ms. Muralidhara may still be at this trial on February 21, 2019,

 2   the current sentencing date. In addition, Mr. Marsh must travel out-of-state twice in the next two

 3   weeks, to represent a client in a federal investigation in Michigan and for a medical appointment in

 4   Chicago.

 5               As noted in Fuechtener’s previous motion, the Government opposes a continuance of more

 6   than one week because the case agent will be unavailable. The Government will agree to continue

 7   the sentencing to February 28, 2019, at 9:00 am., noting that this time is necessary because the case

 8   agent has another firm setting for a trial in front of Judge Gordon that week.

 9                                                                     CONCLUSION

10               Mr. Fuechtener has established good cause for a continuance of the sentencing in this case.

11   New counsel have required time to meet with their client and to review the voluminous record in this

12   case. The consultant and experts retained by defense counsel were unavailable to meet with Mr.

13   Fuechtener until February 2019 because of their busy schedules. Mr. Fuechtener faces a significant

14   sentence and requires additional time to marshal expert opinion in support of his arguments for a

15   variance. The Defendant’s right to the effective assistance of counsel at sentencing weighs heavily

16   in his favor, particularly when balanced against the government’s proffered reason for opposing the

17   requested continuance, the case agents unavailability.4

18                Mr. Fuechtener requests a continuance of 90 days, or 60 days if this is deemed excessive.

19   If further argument on this motion is required, Mr. Fuechtener asks that the Court vacate the

20   sentencing date and set the case for a hearing no later that the presently set sentencing date and time

21   on February 21, 2019, to schedule a new sentencing date in this matter.

22               DATED this 6th day of February, 2019.

23                                                                       WRIGHT MARSH & LEVY

24
                                                                         By    Is! Russell E. Marsh
25                                                                         RUSSELL E. MARSH, ESQUIRE
                                                                           SUNETHRA MURALIDHARA, ESQUIRE
26                                                                         Attorneys for Jan Rouven Fuechtener

27

28          “This motion is further supported by the Declaration of Counsel, which will be submitted
     under seal to the Court for in camera review.

     i. DEBBIE I’LEAI)2OI9 HJE (IN! !(ENEWEII(EINCONIIVUES!NIENCIN(i
                Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 6 of 20



 1                                                           CERTIFICATE OF SERVICE

 2                I HEREBY CERTIFY that on the 6th day of February, 2019,1 caused a copy of the foregoing

 3   DEFENDANT’ S RENEWED MOTION TO CONTINUE SENTENCING (EXPEDITED REVIEW

 4   REQUESTED) to be served via the Court’s CM/ECF electronic filing system addressed to all parties

 5   on the e-service list.

 6   Ellie Roohani
     Assistant United States Attorney
 7   501 Las Vegas Boulevard South
     Suite 1100
 8   Las Vegas, NV 89101

 9
                                                                         BY    /s/ Debbie Caroselli
10                                                                         An employee of Wright Marsh & Levy

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     .L I)EBBIE PLEAI)-2019 JUN UN! l?hWEJVMJAUN C()NJJNUESJJN7JJNCING
                                                                                _________________________________________
     ___________________________________________________________________________)
                                        ____                                                ____________________________
               Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 7 of 20




 2
                                                       UNITED STATES DISTRICT COURT
 3
                                                                   DISTRICT OF NEVADA
 4

 5   UNITED STATES OF AMERICA,                                                  )
                                                                               )      CASE NO. 2:16-CR-00100-GMN-CWH
 6                Plaintiff,                                                   )
                                                                               )
 7                             vs.                                             )      PROPOSED ORDER
                                                                               )
 8   JAN ROUVEN FUECHTENER,                                                    )
                                                                               )
 9                Defendant.                                                   )
10

11                The court having reviewed Defendant’s Renewed Motion to Continue Sentencing, and good

12   cause appearing,

13                IT IS HEREBY ORDERED that the sentencing hearing currently scheduled for Thursday,

14   February 21,2019, at 9:00 am. be vacated and continued to

     at the hour of                                       rn

16                DATED this                       day of                              ,   2019.

17

18
                                                                                GLORIA M. NAVARRO
19                                                                              CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28


     i. I)EBBIE J’IEAD-2019 IVE IINI RENEJVEDAETN CONTIN UE SENTENCING
Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 8 of 20




                                                     EXHIBIT A




                                                     EXHIBIT A
          ___________
                     ______




     Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 9 of 20

                                                                                             1
                        2:16—cr--100—GMN—CWH       —   November       1,   2018



 1

 2                            UNITED STATES DISTRICT COURT

 3                                    DISTRICT OF NEVADA

 4

 5     UNITED STATES OF AMERICA,
                                                     Case No.    2:16—cr-100—GMN-CWI-1
 6                       Plaintiff,
                                                     Las Vegas, Nevada
 7             vs.                            )      Thursday, November 1, 2018
                                                     Courtroom 7D, 9:13 a.m.
 8     JAN ROUVEN FUECHTENER also
       known as LARS SCHMIDT,                  )     STATUS CONFERENCE
 9
                     Defendant.
10

                                               )     ORIGINAL

11

12                       REPORTER’S TRANSCRIPT OF PROCEEDINGS

13                      BEFORE THE HONORABLE GLORIA M. NAVARRO,
                          CHIEF UNITED STATES DISTRICT JUDGE
14

15      APPEARANCES:

16      For the Plaintiff:

17             UNITED STATES ATTORNEY’S OFFICE
               BY:  ELHAM ROOHANI, AUSA
18             501 Las Vegas Boulevard South, Suite 1100
               Las Vegas, NV 89101
19             (702) 388—6336

20      (Appearances continued on Page 2)

21      COURT REPORTER:

22             Heather K. Newman, RPR, CRR, CCR #774
               United States District Court
23             333 Las Vegas Boulevard South, Room 1334
               Las Vegas, Nevada 89101
24             (702) 471—0002 or HN@nvd.uscourts.gov

25      Proceedings reported by machine shorthand,                transcript produced
        by computer—aided transcription.



              HEATHER K.    NEWMAN,    RPR,   CRR,     CCR 774    -    (702)      471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 10 of 20

                                                                                      2
                   2:16—cr-100-GMN—CWH     -    November       1,   2018



 1   APPEARANCES CONTINUED:

 2   For the Defendant:

 3         KAREN A. CONNOLLY, Ltd.
           BY:  KAREN A. CONNOLLY, ESQ.
 4         6600 West Charleston Boulevard,            Suite 124
           Las Vegas, NV 89146
 5         (702) 678—6700

 6         CHESNOFF & SCHONFELD
           BY:  RICHARD A. SCHONFELD,          ESQ.
 7         520 South Fourth Street
           Las Vegas, NV 89101
 8         (702) 384—5563

 9         WRIGHT HARSH & LEVY
           BY:  RUSSELL E. MARSH, ESQ.
10         300 South Fourth Street, Suite 701
           Las Vegas, NV 89101
11         (702) 382—4004

12

13

14

15

16

17

18

19

20

21

22

23

24

25




          HEATHER K.   NEWMAN,   RPR,   CRR,    CCR 774    -    (702)      471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 11 of 20

                                                                                                   3
                     -2:16—cr—100—GMN—CWH          —    November          1,   2018



 1       LAS VEGAS,    NEVADA;    THURSDAY,        NOVEMBER 1,             2018;      9:13 A.M.

 2                                            ——oOo——

 3                              PROCEEDINGS

 4             COURTROOM ADMINISTRATOR:                 All rise.

 5             THE COURT:        Thank you.            You may be seated.

 6             COURTROOM ADMINISTRATOR:                  This is the time set               for the

 7   Status Conference in Case Number 2:16—cr--100-GMN-CWH,

 8   United States of America vs.             Jan Rouven Fuechtener.

 9             Counsel,       please make your appearances for the record.

10             MS.    ROOHANI:     Good morning,           Your Honor.             Ellie Roohani

11   for the United States.

12             THE COURT:        Good morning,           Ms.    Roohani.

13             MS.    CONNOLLY:        Good morning,           Your Honor.

14   Karen Connolly.

15             THE COURT:        Good morning,           Ms.    Roohani.

16             Good morning,       Ms.       Connolly.

17             MR.    MARSH:     And good morning,              Judge Navarro.

18   Russell Marsh.      We’ll be entering an appearance for the

19   defendant in this case.

20              THE COURT:       And good morning,              Mr.       Marsh.

21              I   see Mr.    Fuechtener is here in custody,                         and we’ve got

22   a couple more attorneys.            I    see Mr.    Schonfeld back there.

23              MR.   SCHONFELD:        Hi,    Your Honor.

24              THE COURT:       Good morning.

25             All right.        So,    this status check was set                      just as a




          HEATHER K.     NEWMAN,       RPR,    CRR,     CCR 774       -    (702)      471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 12 of 20

                                                                                         4
                    —2:16-cr--100-GMN-CWH      -     November 1,       2018



 1   precaution in case there wasn’t sufficient time for

 2   Mr.    Fuechtener to figure out and maybe get some paperwork

 3   signed and filed regarding who was going to be representing

 4   him.    The Court did release some funds from the seized funds

 5   that were to be deposited in the trust account of whichever

 6   attorney it was that he was going to choose to represent him.

 7   The representation made at the last hearing was that he planned

 8   to hire Mr.    Schonfeld and Mr.       Schonfeld provided a list of

 9   services that he was going to be providing on a flat rate

10   retainer payment.       And,   so,   according to that schedule,              the

11   Court did authorize the release of that amount to be paid and

12   deposited into his trust account once a              —-    either a sealed

13   retainer agreement was filed or some other documentation

14   showing that he had been fully retained.                  So,    that didn’t

15   happen,    so here we are.

16                Who would like to fill me in on what’s been going on

17   and what we think is going to happen next?

18                MR.   MARSH:   I’m happy to,        Your Honor.

19                THE COURT:     Thank you.

20                MR.   MARSH:   I apologize.         It should have been filed by

21   yesterday.     Unfortunately,        I was driving back from Pahrump the

22   long way because of the road construction and was not able to

23   get it filed before 4 o’clock.            So,    I have a retainer agreement

24   that I am prepared to file under seal and did submit to the

25   after—hours at the Clerk’s Office yesterday.                     I have copies




             HEATHER K.   NEWMAN,   RPR,    CRR,     OCR 774   -     (702)    471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 13 of 20

                                                                                                            5
                          2:16-cr-100-GMN-CWH           —    November       1,   2018



 1   with me now if you’d like to see it,                      and we’re prepared            ——    I

 2   also have a signed substitution from Ms.                         Connolly so that we

 3   can go ahead and enter our appearance in the case.

 4                  THE COURT:       All right.           And it’s      signed by

 5   Mr.   Fuechtener?

 6                  MR.   MARSH:     Yes,    it is.

 7                  THE COURT:       So Mr.     Fuechtener,           is that what you wish

 8   to do?    You wish to retain Mr.               Russ Marsh,         not Mr.         Schonfeld?

 9                  THE DEFENDANT:          Yes,    Your Honor.

10                  THE COURT:       All right.             Well,   go ahead and let me see

11   the signed substitution,               if you don’t mind.

12          (Brief pause in proceedings.)

13                  MR.    MARSH:    This is the fee notice that we talked

14   about.     This does not have our firm’s name typed in yet,                              so

15   I’ll need to type that in and submit it.

16                  COURTROOM ADMINISTRATOR:                  Okay.     We can handwrite that

17   in.

18                  MR.    MARSH:    Okay.

19          (Brief pause in proceedings.)

20                  THE COURT:       All right.             So pursuant to the

21   substitution of attorneys and                 --   which is       signed by

22   Ms.   Connolly,       Mr.   Fuechtener,       and Mr.      Marsh,       and the sealed fee

23   notice,    the agreement,          engagement letter is what it’s actually

24   called    ——   Letter of Engagement for Criminal Representation                               --   I

25   hereby release Ms.            Connolly and appoint Mr.                 Marsh to represent




            HEATHER K.        NEWMAN,    RPR,      CRR,      CCR 774    -    (702)      471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 14 of 20

                                                                                                                  6
                             2:16-cr--100-GMN-CWH            —    November        1,        2018



 1   Mr.    Fuechtener.          The amounts being held will be adjusted in

 2   accordance with the               fee arrangement stated in the                              letter of

 3   engagement.

 4                     Is this    ——   may this be public record,                           Mr.    Marsh,     or is

 5   this    ——




 6                     MR.   MARSH:      I would certainly prefer that it not be,

 7   Your Honor.

 8                     THE COURT:        All right.              So,   that   -—       the amount that is

 9   reflected in the letter of engagement will be released to the

10   trust account of Wright,                    Marsh & Levy,          as well as             the amount

11   for costs.

12                     MS.    ROOHANI:       Your Honor,           because I haven’t seen that,

13   I would assume that that’s the same amount that you had

14   previously released,               or less than the amount that you had

15   previously released?

16                     THE COURT:        It’s      less.

17                     MS.    ROOHANI:       Thank you,           Your Honor.

18                     THE COURT:        And it’s contingent on if this,                             then an

19   additional amount.                So,   it’s a little more piecemeal.

20                     MS.    ROOHANI:       I    appreciate that.                Thank you,

21   Your Honor.

22                     THE COURT:        And it also states that.                       .




23                     Okay.     So the only thing is,                  on Page 2 of the                fee

24   notice that’s signed by Mr.                        Marsh,    let’s see,           Page 2,        Lines 7

25   and 8,       it   says,    “Any balance remaining in trust will be




             HEATHER K.          NEWMAN,         RPR,    CRR,     CCR 774     —    (702)           471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 15 of 20

                                                                                                         7
                      2:16—cr—100-GMN—CWH         —    November 1,             2018



 1   returned to the client or as otherwise directed by the Court at

 2   the close of the case and counsel’s representation of

 3   Mr.   Fuechtener.”     So,   I will only accept this if it                        ——   if it’s

 4   understood that any remaining balance is to be returned to the

 5   Court,   not to Mr.    Buechtener,        unless all of the restitution has

 6   already been paid.

 7              MR.   MARSH:      I certainly understand that,                       Your Honor,

 8   and the one clarification I would ask                --




 9              THE COURT:        So,    in other words,        if he changes his mind

10   and decides that he doesn’t want to go forward with you for the

11   next step or the step after that and instead wants to flip-flop

12   to somebody else and you have to return that money because

13   you’re not going to be doing that additional work,                               for example,

14   an appeal and so forth,         you’re not to return that money to him;

15   you’re to return it to the Court and then the Court will

16   provide it to the trust account of whomever it is that he is

17   going to be using for that next step.

18              MR.    MARSH:     I completely understand that.                        The one

19   clarification I would have is I would ask that the whole                                 —-   the

20   Court hold the balance in trust because it is possible that

21   Mr.   Fuechtener may retain additional counsel to assist me with

22   the sentencing or as you said,             may decide       ——          may change his

23   mind and hire somebody who wants more.                    So.       .




24               THE COURT:       All right.          Well,    we’re going to set a

25   firm sentencing date.           So there’s no more changing of mind.




            HEATHER K.     NEWMAN,      RPR,   CRR,   CCR 774        -       (702)    471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 16 of 20

                                                                                                 8
                        2:16—cr—100—GMN—CWH        —   November 1,      2018



 1   We’re running out of attorneys here.                  It looks like a bar

 2   conference at this point we’ve had so many counsel come in.

 3                So how much time do you need             --    today is

 4   November 1st       ——   to prepare for sentencing?

 5                MR.   MARSH:      I   --   I talked to Ms.      Roohani about this.

 6   I’ve discussed it with Mr.              Fuechtener,   and I feel that 90 days

 7   from the present date,             which would put us into early to

 8   mid-Bebruary,       will give sufficient time.              I need to review         ——




 9   there’s a lot of backstory in this case,                   as you know,      and I

10   need to be familiar with all of that,                 and that’s why I would

11   ask for that additional time,              particularly with the holidays

12   coming up.

13                THS COURT:        Any objection,       Ms.    Roohani?

14                MS.    ROOHANI:       Your Honor,     I don’t have an objection.

15   My only request is that if there’s going to be experts retained

16   in this case or psychological evaluations and things done,                           I

17   would ask for that at least 30 days before sentencing because I

18   would like to have my own expert review that.                      And if there are

19   going to be experts,           I’m going to require them to be present at

20   the time of sentencing for cross-examination.                      And,    so,    I would

21   just ask for that in advance to give me adequate time to

22   prepare for that.

23                But I would ask,           Your Honor,   that this be the firm

24   sentencing date.          As you know,      Mr.   Fuechtener was convicted

25   slightly less than two years ago at this point,                     and,    so,   we’re




          HEATHER K.         NEWMAN,     RPR,   CRR,   CCR 774    -   (702)    471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 17 of 20

                                                                                                9
                         :16-cr-100—GMN-CWH          -    November      1,    201



 1   eager to get this to sentencing and have this case be resolved

 2   finally and,       so,   if we do     90 days,       I would ask that that be a

 3   firm sentencing date,            regardless of whether he attempts to get

 4   new counsel or add new counsel,               or whatever the situation might

 5   be because I think that we’re getting to the point that enough

 6   is enough.

 7                THE COURT:          All right.         I agree.

 8                And Mr.      Marsh does       indicate in the paperwork that he

 9   is fully retained,         so,     we’ll go ahead and set a               90—day

10   sentencing date.

11                Aaron.

12                COURTROOM ADMINISTRATOR:                 I have Thursday,

13   February 14th,       2019,    at    9:00 a.m.       in this courtroom,            7D.

14                THE COURT:          That’s Valentine’s Day.

15                COURTROOM ADMINISTRATOR:                 Yes.

16                THE COURT:          Can we do a different day?

17                COURTROOM ADMINISTRATOR:                 What’s that?

18                THE COURT:          Can we do a different day?

19                COURTROOM ADMINISTRATOR:                 Yeah.

20                THE COURT:          Some of us might have plans.

21                COURTROOM ADMINISTRATOR:                 Hopefully,         Your Honor.

22                What about Thursday,            February 21st,             2019,    at

23   9:00 a.m.?

24                THE COURT:          Okay.     Let’s do that.

25                So,    9:00 a.m.      on Thursday,        February 21st            for




          HEATHER K.          NEWMAN,    RPR,   CRR,     CCR 774    —    (702)       471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 18 of 20

                                                                                               10
                      2:16—cr—100—GMN—CWH          —    November        1,   2018



 1   sentencing.

 2              And any experts that are going to be retained or

 3   provide information,       please provide counsel notice 30 days

 4   before sentencing so everyone can be prepared on the day of

 5   sentencing.

 6              Anything else from the parties?

 7              MR.   MARSH:      No,    Your Honor.          Thank you very much.

 8              THE COURT:        All right.           Thank you.

 9              MS.    ROOHANI:     And,       Your Honor,        I’ll just make the

10   representation that I        recognize that we’ve gone through several

11   attorneys at this point so if,              at any point,           Mr.   Marsh or his

12   law firm would like a reproduction of the discovery in this

13   case or anything that I have in my possession,                          I’m happy to

14   provide that.

15              THE COURT:        Thank you.           I appreciate that.

16              MS.    ROOHANI:     Thank you,          Your Honor.

17              MR.    MARSH:     Your Honor,          two   -—   just to make sure we

18   don’t have to do anything further.

19              THE COURT:        Um-hmm.

20              MR.    MARSH:     It sounds like we don’t need a stipulation

21   or any further substitution of counsel and I think we’re all

22   set.

23              THE COURT:        Say again.

24              MR.    MARSH:     So thank you very much.

25              THE COURT:        I didn’t hear the last part you said.




            HEATHER K.   NEWMAN,        RPR,   CRR,     CCR 774     -    (702)      471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 19 of 20

                                                                                                    11
                      2:16—cr—100—GMN—CWH           —   November      1,    2018



 1              MR.   MARSH:       I had anticipated doing a stipulation on

 2   the trial date you’d        —-     or the sentencing date.                 You just

 3   ordered one   --




 4              THE COURT:         Yeah.

 5              MR.   MARSH:       —-    so we don’t need to do that.

 6              THE COURT:         No.

 7              MR.   MARSH:       And I believe that Mr.             Schonfeld never

 8   entered an actual appearance.

 9              THE COURT:         Right.       It was a special appearance.

10              MR.   MARSH:       So,    we’ve got the substitution on that.

11              THE COURT:         Right.

12              MR.   MARSH:       My final word would be on the appearance,

13   Mr.   Wright of my firm and Ms.             Muralidhara may also appear.

14              THE COURT:         Okay.

15              MR.   MARSH:       Just so you’re aware.

16              Thank you.

17              THE COURT:         Thank you.

18              MS.     ROOHANI:        Thank you,      Your Honor.

19              THE COURT:         I think the only person                 --   well,   I   don’t

20   know if you’ve already registered on the docket,                           but whoever

21   registers for the notice of electronic filing,                         that’s where it

22   will go.

23              MR.     MARSH:     It will be me.

24               THE COURT:        Okay.        So if it’s only you,             then you’ll be

25   the only one to get the notice.                   If your partners and




            HEATHER K.    NEWMAN,        RPR,   CRR,    CCR 774   -    (702)       471-0002
 Case 2:16-cr-00100-GMN-DJA Document 317 Filed 02/06/19 Page 20 of 20

                                                                                                 12
                          2:16-cr-100-GMN-CWH        -   November      1,   2018



 1   associates register,          then theyTll get the notice,                 too.

 2                  MR.   MARSH:     I   understand totally.

 3                  Thank you,     Your Honor.

 4                  MS.   ROOHANI:       Thank you,      Your Honor.

 5                  MR.   MARSH:     I appreciate it.

 6                  COURTROOM ADMINISTRATOR:               Off record.

 7       (Proceedings adjourned at 9:27                  a.m.)

 8

 9                                               --o0o--

10                             COURT REPORTER!S CERTIFICATE

11

12            I,    Heather K.     Newman,       Official Court Reporter,            United

13   States District Court,              District of Nevada,        Las Vegas,         Nevada,

14   do hereby certify that pursuant to Section 753,                        Title 28,

15   United States Code,           the foregoing is a true,             complete,       and

16   correct transcript of the proceedings had in connection with

17   the above-entitled matter.

18

19   DATED:        2-4-2019                     _/s/ Heather K. Newman
                                          Heather K. Newman, CCR #774
20                                        OFFICIAL FEDERAL REPORTER

21

22

23

24

25




          HEATHER K.          NEWMAN,     RPR,    CRR,   CCR 774   -    (702)      471-0002
